PER CURLAM.
We initially accepted jurisdiction to review the decision of the First District Court of Appeal in Patrick v. Gatien, 65 So.3d 42 (Fla. 1st DCA 2011), based on express and direct conflict with the decisions of the Fifth District Court of Appeal in Novitsky v. Hards, 589 So.2d 404 (Fla. 5th DCA 1991), and of this Court in Hillsborough County Hospital Authority v. Coffaro, 829 So.2d 862 (Fla.2002). See art. V, § 3(b)(8), Fla. Const.; Patrick v. Gatien, 79 So.3d 745 (Fla.2012) (table). Upon further consideration of the issues involved, we conclude that jurisdiction was improvidently granted. Accordingly, we hereby discharge jurisdiction and dismiss this review proceeding.
It is so ordered.
POLSTON, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, LABARGA, and PERRY, JJ., concur.